Citation Nr: 1419315	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability, including arthritis.

4.  Entitlement to service connection for a right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and January 2003 to December 2003.  He has additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from March and November 2010 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the November 2010 rating decision, the RO effectuated the grant of right ear hearing loss, finding that clear and unmistakable error was committed in denying this claim in March 2010.  In any event, in light of the grant of service connection for right ear hearing loss and as the Veteran asserts entitlement to a compensable rating for his service-connected hearing loss, the issue before the Board is one of entitlement to an initial compensable evaluation for bilateral hearing loss. 

In May 2012 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.  Following that hearing, the Veteran submitted evidence that has not yet been considered by the Agency of Original Jurisdiction (AOJ), although he has waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for disabilities of  the left knee and the right knee and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It has been shown by competent and probative evidence that the Veteran's tinnitus is attributable to his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought. 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has tinnitus attributable to service due to exposure to acoustic trauma.  He has related a significant history of noise exposure in service, consistent with his duties.  See DD Form 214.  Notably, service connection for bilateral hearing loss has been established as attributable to in-service noise exposure.  

The Veteran filed his claim in November 2009 and was afforded a VA examination in February 2010.  At the time of the examination, the Veteran related a history of noise exposure in combat in Iraq from numerous sources.  However, although he was uncertain as to the exact onset of tinnitus, he related that it had persisted for some time.  The examiner assessed tinnitus and concluded it to be less likely as not due to in-service noise exposure, although they attributed bilateral hearing loss thereto.  Notwithstanding, in the body of the report the examiner noted that the Veteran had tinnitus which was "as likely as not a symptom associated with the hearing loss."

Entitlement to service connection for tinnitus is warranted.  Despite the Veteran's apparent inability to place the onset of tinnitus in service and the examiner's negative etiological opinion, the evidence indicates that the Veteran's tinnitus is attributable to his bilateral hearing loss.  Exposure to acoustic trauma has been conceded and bilateral hearing loss relates to this exposure.  The February 2010 VA opinion indicates to at least equipoise that the Veteran's tinnitus is a symptom of, i.e. caused by, his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  Thus, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a compensable evaluation for his bilateral hearing loss.  As noted above, he was provided a VA examination in February 2010, and the report thereof contains audiometrics.  

In April 2012, the Veteran was seen by VA for a routine audiological examination, which notes complaints of decreased hearing acuity since his VA examination in February 2010.  The record of that visit contains audiometrics and speech discrimination scores.  However, the audiogram specifically notes that it was "not for rating purposes," apparently due to response consistency, although it is unclear if Maryland CNC speech discrimination testing was done.  See 38 C.F.R. § 4.85 (2013) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test).  Thus, it appears that this audiogram is not adequate for rating purposes.  

Likewise, the Veteran also submitted an April 2012 private charted audiogram, and has testified that he felt that the audiometrics were obtained with the use of Maryland CNC speech testing.  However, it is unclear if this is indeed the case.  Id.  Nevertheless, the Veteran's complaints of decreased hearing acuity indicate that the condition may have worsened since his latest VA examination and further examination is in order.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

The Veteran also seeks service connection for disability of the knees.  The evidence of record demonstrates currently diagnosed disabilities of each knee and the Veteran has reported a history of injury to the knees in September 2003, with continuing symptoms since that time that the Veteran relates ultimately necessitated his retirement from the National Guard in 2010.  He has not been afforded a VA examination in furtherance of substantiating these claims.  Under these circumstances, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his Board hearing, the Veteran testified that he had upcoming VA audiological treatment.  Upon remand, any VA records not associated with the claims file should be obtained and associated therewith.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

It is also noted that the Veteran submitted a note from J. Hanyak, M.D., dated in September 2004, indicating the Veteran should not run for the next two weeks due to a knee injury.  As the physician's medical records are not yet associated with the record, such should be requested on remand, provided that the Veteran authorizes the release of such records.

Lastly, the AOJ should attempt to obtain any outstanding service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the appropriate sources.

2.  Contact the appellant and ask him to identify any treatment records relating to his claims.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the outstanding evidence, including medical records from J. Hanyak, M.D.  Any negative results should be noted in the record and communicated to the Veteran.

3.  Obtain any VA medical records not currently associated with the record, particularly any records dated after April 9, 2012.  Any negative results should be noted in the record and communicated to the Veteran.

4.  After the development directed above has been completed to the extent possible, schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed disabilities of the knees.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.

Based on the examination and review of the record, the examiner is asked to provide an opinion whether any diagnosed disabilities of the knees are at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active service, particularly his reports of injury to the knees in September 2003.  The Veteran asserts that he fell approximately 5 feet off the back of a 5 ton truck in Iraq and landed on his knees.  For the purpose of the opinion, the examiner should presume the injury happened as described by the Veteran.

The examiner's attention is directed to MRI results and records from Sports Medicine & Orthopedic Associates indicating the Veteran has degenerative tearing of the medial meniscus, osteoarthritis, cyst, and chondromalacia of the left knee and a degenerative meniscal tear, capsulitis, and degenerative arthritis of the right knee.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


